Citation Nr: 1023101	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1950 to April 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2008 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Oakland, California RO.  In 
April 2009 correspondence, the appellant requested a Travel 
Board hearing; he withdrew the request in writing in 
September 2009.  This case was before the Board in May and 
December 2009 when it was remanded for additional 
development.  

In a claim received in May 2004, the Veteran sought service 
connection for "residuals of frozen foot injury".  A 
December 2005 rating decision awarded him service connection 
for onychomycosis due to tinea pedis (claimed as residual of 
cold injury in service), finding that while a cold injury in 
service was not shown, the Veteran did receive treatment for 
tinea pedis in service.  The decision did not make a 
determination regarding cold injury to the feet.  In April 
2007 correspondence the Veteran again raised the matter of 
service connection for residuals of cold injury (which was 
denied by the rating decision on appeal).  An April 2010 
supplemental statement of the case explained that denial of 
service connection for residuals of cold injury of the feet 
encompassed the Veteran's arterial occlusive disease.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Arterial occlusive disease was not manifested in, and is 
not shown to be related to, the Veteran's service; the 
preponderance of the evidence is against a finding that it is 
a residual of cold injury in service.  

2.  It is reasonably shown that the Veteran has neuropathy of 
the feet as a residual of cold injury in service.  
CONCLUSION OF LAW

Service connection for neuropathy (but not arterial occlusive 
disease) as residual of cold injury of the feet is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 20, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield, 444 F.3d at 1333.  
An August 2007 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the letter also informed the Veteran of 
disability rating and effective date criteria.  To the extent 
that this determination constitutes a grant of the claim (for 
residuals of cold injury of the feet consisting of 
neuropathy), any error in notice content or timing is 
harmless.  To the extent that this determination denies the 
claim (for residuals of cold injury of the feet consisting of 
arterial occlusive disease), the Veteran was not prejudiced 
by any error in notice content or timing.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  He has had ample opportunity 
to respond/supplement the record; the claim was readjudicated 
after further notice was provided/additional evidence and 
argument was received.  See April 2010 supplemental statement 
of the case (SSOC).  It is not alleged that notice was less 
than adequate.  

The Veteran's complete service treatment records (STRs) are 
unavailable as they were apparently destroyed in a July 1973 
fire at the National Personnel Records Center.  Hence, VA has 
a heightened duty to assist him in developing his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Pertinent 
postservice treatment records have been secured.  He has not 
identified any pertinent evidence that is outstanding.  
Pursuant to Board remand, the RO arranged for a VA 
examination in February 2010 (as discussed further below, the 
examination was adequate).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service personnel records reflect that he 
served in Korea from August 1950 to October 1951 (The Board 
notes that the record is damaged and the exact date of the 
beginning of his service in Korea is unclear, but his DD Form 
214 corroborates that he was in Korea for one year and two 
months).  Available STRs show that during service the Veteran 
received treatment for foot fungus infections.  See April 
1952 and January 1953 treatment reports.  On April 1953 
service separation examination, the Veteran's feet were 
normal on clinical evaluation.  

A May 2004 private treatment record from B. B., PA-C, notes 
that examination revealed the Veteran has venous 
insufficiency, possible arterial flow problems, and misshapen 
toes/toe-nails.  It was noted that the Veteran reported he 
has experienced these ailments since his service in Korea, 
and that his boots were "way too narrow."  

On October 2005 VA examination, the Veteran reported he 
suffered cold injury to his feet in the winter of 1950 in 
Korea.  He further reported that he suffers from pain and 
numbness in both feet in cold weather.  He denied receiving 
treatment for his feet after service.  It was noted that he 
had a 61 year history of smoking, averaging one to two packs 
per day.  The diagnoses included residual cold sensitization 
bilateral feet, and bilateral onychomycosis fungus of the toe 
nails.  

On November 2005 VA examination, the diagnoses included cold 
injury to the bilateral feet while stationed in Korea, and 
bilateral onychomycosis of the toenails secondary to tinea 
pedis.  It was opined that it was at least as likely as not 
that his current diagnosis of onychomycosis was a result of 
his tinea pedis (fungal foot infection) that was treated 
during service.  

A November 2005 private treatment record from Lake District 
Hospital notes the Veteran had a history significant for 
continued, heavy smoking and for frostbite incurred during 
wartime, and assigned him a diagnosis of "arterial occlusive 
disease affecting both lower extremities . . . secondary to 
frostbite and smoking."  

In January 2006 correspondence the Veteran explained that he 
had not claimed onychomycosis was a residual of frostbite, 
but was seeking service connection for arterial occlusive 
disease as a residual of frostbite.  

In December 2009, the Board remanded the matter to arrange 
for the Veteran to be examined to determine the likely 
etiology of his arterial occlusive disease, and specifically 
whether it is a residual of a cold injury in service.  

On February 2010 VA examination, it was noted the Veteran has 
smoked for nearly 70 years.  He complained of cramping and 
claudication symptoms and also some intermittent numbness and 
tingling in the feet which is worse with weight bearing.  On 
physical examination, the Veteran had decreased reflexes and 
decreased sensation to monofilament examination and to 
vibratory examination in the lower extremities.  There were 
no complaints of pain during examination.  Findings also 
included mild muscular atrophy and some stiffness in the feet 
with age-related arthritic changes being notable.  The 
diagnoses included onychomycosis, peripheral vascular 
disease, and mild lower extremity neuropathy secondary to 
cold injury.  The examiner opined that the Veteran's arterial 
occlusive disease was not related to cold injury during 
service, but was due to his "long, heavy smoking history and 
this is evident by the aneurysm and the extensive arterial 
disease throughout his body and not only affecting the sites 
of the cold injury."  

The record includes conflicting medical evidence regarding a 
nexus between arterial occlusive disease and cold injury in 
service.  Evidence tending to support that there is a nexus 
consists of the November 2005 private treatment record from 
Lake District Hospital; the evidence against a nexus is an 
opinion from a February 2010 VA examiner.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, Gilbert, 1 Vet. App. 
at 55.  

The Board finds that the February 2010 VA examiner's opinion 
has greater probative weight that the November 2005 private 
treatment record from Lake District Hospital.  The February 
2010 VA examiner reviewed the Veteran's claims file 
(expressing familiarity with his complete medical history) 
and conducted a thorough examination of the Veteran.  In 
contrast, the November 2005 private treatment record does not 
reflect that the Veteran's claims file was reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Here, file review is noteworthy because the 
February 2010 VA examiner noted, and discussed, the 
significance of the Veteran's smoking history, concluding 
that the Veteran's smoking history was the cause of his 
arterial occlusive disease, supported by the (abdominal) 
aneurysm and the arterial disease throughout his body, rather 
than just at the sites of the cold injury.  Hence, she 
conclusively opined that the Veteran's arterial occlusive 
disease was unrelated to cold injury in service.  In 
contrast, the November 2005 Lake District Hospital private 
treatment record opinion is phrased in terms that are 
speculative ("[A]rterial occlusive disease affecting both 
lower extremities, possibly complicated with arterial 
vasospasm secondary to frostbite and smoking.") (emphasis 
added).  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim).  
Furthermore, the November 2005 private treatment record did 
not discuss the significance of the Veteran's smoking 
history.  

Greater weight may be placed on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professionals, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, 
in weighing the respective medical opinion, the February 2010 
VA examiner's opinion reflects a full review of all the 
medical evidence of record, examination of the Veteran, and 
is supported by detailed findings.  Moreover, it is couched 
in terms of greater certainty and more detailed supporting 
rationale.  Accordingly, the Board finds that the November 
20005 opinion from Lake District Hospital is of less 
probative value than the February 2010 VA opinion, and that 
the February 2010 opinion is persuasive of a conclusion that 
the Veteran's arterial occlusive disease was not caused or 
aggravated by cold injury in service.  

However, the February 2010 VA examiner further found that the 
Veteran had mild lower extremity neuropathy secondary to cold 
injury (emphasis added).  As the examiner reviewed the claims 
file, examined the Veteran, and is competent to provide a 
diagnosis, the opinion is probative and persuasive evidence.  

In summary, the Veteran has sought service connection for 
residuals of cold injury of the feet.  Competent evidence 
reasonably shows that he has neuropathy as a residual of cold 
injury of the feet in service.  The requirements for 
establishing service connection for neuropathy as a residual 
of cold injury of both feet are met, and service connection 
for such disability is warranted.  








ORDER

Service connection for residuals of cold injury of the feet 
consisting of neuropathy (but not arterial occlusive disease) 
is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


